Citation Nr: 0818661	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left hand disability.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1990 to September 1990 and from May 1993 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri which, in part, denied the 
veteran's claim of entitlement to service connection for 
arthritis of the bilateral hands.  The veteran duly perfected 
an appeal as to that decision.

In May 2007, the Board bifurcated the claim for a bilateral 
hand disability into two separate claims, one for the right 
hand and one for the left hand, denied the right hand claim 
and remanded the left hand claim for additional evidentiary 
development.  This was accomplished, and in January 2008 the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim for entitlement to service connection for a 
left hand disability.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

As noted above, in May 2007 the Board denied the veteran's 
claim of entitlement to service connection for a right hand 
disability.  The Board also awarded an increased disability 
rating for a service-connected cervical spine disability.  
Those matters have been resolved and will be addressed no 
further herein. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's currently diagnosed left hand disability is 
etiologically related to his military service.


CONCLUSION OF LAW

A left hand disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left hand 
disability.  

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in May 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
nexus opinion.  The AOJ was then to readjudicate the claim.  

The veteran was afforded VA examination in November 2007, the 
report of which indicates the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered an 
appropriate medical nexus opinion in conformity with the May 
2007 remand instructions.  Thereafter the AMC readjudicated 
the claim in the January 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Any potential error on the part of VA in complying with the 
May 2007 remand instructions has essentially been rendered 
moot by the Board's grant of the claim.  Cf. 38 C.F.R. 
§ 20.1102 (2007).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claim in August 2002, June 
2005 and June 2007.  These letters appear to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated July 17, 2006 as 
well as the above-referenced June 2007 letter.  As discussed 
in detail below, the Board is granting the veteran's claim.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran has arthritis 
of the first metapharsal joint of the left hand, as evidenced 
in a March 2004 X-ray report and acknowledged by the November 
2007 VA examiner.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), the veteran made 
numerous complaints of left hand pain in service.

With respect to Hickson element (3), medical nexus the 
question presented in this case, i.e. the relationship, if 
any, between the veteran's disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  For that reason, this issue was 
remanded by the Board in May 2007 for a medical opinion.

Of record is an opinion by a VA examiner dated in November 
2007, who opined that the veteran's left hand disability was 
as least as likely as not related to his military service.  
Accordingly, Hickson element (3), and thus all elements, has 
been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for a left hand disability 
is warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for a left hand disability is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


